Citation Nr: 0910062	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residual 
fracture, right femur with minimal right hip limitation of 
motion and right knee patellofemoral syndrome, currently 
rated 10 percent disabling.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease, to include as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), in April and July 2006.  These decisions denied 
service connection for a back disorder, hypertensive 
cardiovascular disease and PTSD, and granted an increased, 10 
percent, rating for residual of a fracture of the right 
femur, effective March 31, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2007 substantive appeal, the Veteran indicated 
that he desired a videoconference hearing before a Veterans 
Law Judge (VLJ).  To date, a videoconference hearing has not 
been scheduled.  There is no indication that the veteran has 
withdrawn his request for a hearing.  

The Veteran is entitled to the requested hearing and must be 
scheduled for such.  38 C.F.R. § 20.700(a) (2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference hearing 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

